NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA DIONISIA ORTIZ-MORENO,                    No.    17-71061

                Petitioner,                     Agency No. A202-002-996

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 3, 2020
                               Pasadena, California

Before: WARDLAW, NGUYEN, and HUNSAKER, Circuit Judges.

      Maria Ortiz-Moreno (“Ortiz-Moreno”) and her minor daughter are natives

and citizens of Honduras.1 They petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from the Immigration Judge’s

(“IJ”) decision denying their applications for asylum and withholding of removal.2


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1
  Ortiz-Moreno’s daughter’s asylum application is derivative of her mother’s.
2
  Before the IJ, Ortiz-Moreno also sought relief under the Convention Against
Torture (“CAT”), but she did not challenge the IJ’s denial of CAT relief before the
BIA.
Ortiz-Moreno argues that she has a well-founded fear of persecution on account of

her membership in the group “women in Central America fleeing abusive partners

or husbands.” We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the

petition for review.

      1. Even assuming that Ortiz-Moreno’s proposed group is a cognizable

particular social group, the BIA did not err in concluding that there is no nexus

between the harm her ex-partner inflicted on their daughter and Ortiz-Moreno’s

membership in her social group.3 “Harm to a child can amount to past persecution

of the parent when that harm is, at least in part, directed against the parent ‘on

account of’ or ‘because of’ the parent’s . . . membership in a particular social

group . . . .” Sumolang v. Holder, 723 F.3d 1080, 1084 (9th Cir. 2013) (quoting 8

U.S.C. §§ 1101(a)(42)(A), 1231(b)(3)(A)). Here, Ortiz-Moreno’s theory that her

ex-partner harmed their daughter in order to persecute Ortiz-Moreno is belied by

the record evidence. Their daughter testified, for example, that her father started

abusing her only after her grandmother died in 2013, more than five years after

Ortiz-Moreno left Honduras. And Ortiz-Moreno herself testified that her ex-

partner sought to hide his abuse of their daughter from her. Based on these



3
  The BIA also concluded that Ortiz-Moreno failed to establish the requisite nexus
between the harm she suffered at the hands of her ex-partner and her membership
in her proposed group. Ortiz-Moreno does not challenge that nexus finding in her
petition for review.

                                           2
undisputed facts, the BIA correctly concluded that the abuse of their daughter was

not directed in any way against Ortiz-Moreno “on account of” or “because of” her

membership in her proposed group.4

      2. Reviewing de novo, Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th

Cir. 2014), we find no due process violation. The factual errors the IJ made in her

original ruling did not deprive Ortiz-Moreno of due process. See Vargas-

Hernandez v. Gonzales, 497 F.3d 919, 926–27 (9th Cir. 2007) (“Where an alien is

given a full and fair opportunity to be represented by counsel, to prepare an

application for . . . relief, and to present testimony and other evidence in support of

the application, he or she has been provided with due process.”). And the IJ’s

questioning of Ortiz-Moreno during her removal hearing does not show that the IJ

“had a deep-seated favoritism or antagonism that would make fair judgment

impossible.” Rivera v. Mukasey, 508 F.3d 1271, 1276 (9th Cir. 2007) (quoting

Vargas-Hernandez, 497 F.3d at 926).

      PETITION FOR REVIEW DENIED.




4
  The BIA also affirmed the IJ’s finding that Ortiz-Moreno is not a member of the
particular social group that was found to be cognizable in Matter of A-R-C-G-, 26
I. & N. Dec. 388 (BIA 2014), overruled by Matter of A-B-, 27 I. & N. Dec. 316
(A.G. 2018). Ortiz-Moreno does not challenge this finding in her petition for
review.

                                           3